DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-16 are pending in the application. 
Applicant’s preliminary amendment to the claims, filed on November 12, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4, 9, and 11-16, and the species GG), substitution at position 500, in the reply filed on November 12, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions of Groups I, II, and III require the limitation of a monooxygenase with at least a substitution at position 500, which is not disclosed by Bramucci et al. (US 2004/0267001 A1; cited on the IDS filed on July 31, 2020), and the shared same or corresponding technical feature makes a contribution over the prior art.
This is not found persuasive because, contrary to the applicant’s argument, the monooxygenase mutant of claim 1 does not require a substitution at position 500. Rather, claim 1 recites the embodiment of a monooxygenase mutant having an amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1. As stated in the previous Office action, Bramucci et al. discloses a Baeyer-Villiger monooxygenase isolated from Brachymonas sp. CHX (SEQ ID NO: 18 of Brachymonas sp. CHX Baeyer-Villiger monooxygenase being identical to SEQ ID NO: 1 of this application (see Appendix A sequence alignment). Given a broadest reasonable interpretation, the Baeyer-Villiger monooxygenase of SEQ ID NO: 18 of Bramucci et al. is considered to be a “mutant” of any other monooxygenase and is encompassed by claim 1 of this application. Even if the claims required a substitution at position 500 of SEQ ID NO: 1, Bramucci et al. discloses a Baeyer-Villiger monooxygenase isolated from Rhodococcus sp. phi2 (SEQ ID NO: 10 of Bramucci et al., claim 20), the amino acid sequence of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 of this application (see Appendix B sequence alignment). As such, the shared same or corresponding technical feature among Groups I, II, and III does not make a contribution over the prior art and the inventions of Groups I, II, and III do not have unity of invention.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 12, 2021.

Priority
This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/CN2018/075811, filed on February 8, 2018, which claims foreign priority under 35 U.S.C. 119(a) to (d) to Chinese application no. 201810123656.0, filed 
Should applicant desire to obtain the benefit of the filing date of the foreign priority application, a certified English translation of the application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 31, 2020 and November 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner. 

Specification/Informalities
The disclosure is objected to because according to Examples 1-3 at pp. 6-9 of the specification and the sequence listing, SEQ ID NO: 3-8 are sequences of oligonucleotide primers, however, Table 5 lists SEQ ID NO: 3-8 as corresponding to amino acid sequences of monooxygenase mutants. Appropriate correction is required. 
The sequence incorporation statement in the preliminary amendment to the specification, filed on July 31, 2020, is objected to because the statement does not list the size of the ASCII text file in bytes. See MPEP 2422.03.I. 


Claim Objections
Claims 1, 9, and 11-15 are objected to because of the following informalities:

Claim 9 is objected to in the recitation of “comprising a polypeptide of the mutant according to claim 1” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “comprising the monooxygenase mutant of claim 1”. 
Claim 11 is objected to in the recitation of “wherein a mutation site of the mutant is S500I” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the substituting is the substitution S500I”. 
Claim 12 is objected to in the recitation of “wherein the mutation site of the mutant is S500I” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the substituting is the substitution S500I”. 
Claims 13-15 are objected to in the recitation of “wherein when the mutation site of the mutant is S500I” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein when the substituting is the substitution S500I”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 4, 9, and 11-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (claims 3, 4, 9, and 11-16 dependent therefrom) is indefinite in the recitation of “wherein the mutant has the activity of monooxygenase” because it is unclear as to whether this limitation is intended to refer to the sequences of (I) and (II), or, alternatively, to refer only to the sequence of (II). It is suggested that the applicant clarify the meaning of the claim.  
Claims 13 and 15 are indefinite in the recitation of “transformation rate of the mutant monooxygenase is 40% or more” and “transformation rate of the mutant monooxygenase is 48% or more”, respectively. Given that transformation rate is dependent on the microorganism and transformation method, one of skill in the art 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3, 4, 9, and 11-16 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a monooxygenase mutant having monooxygenase activity and comprising the amino acid sequence of SEQ ID NO: 1, except for a substitution of proline with isoleucine at the position corresponding to residue 500 of SEQ ID NO: 1, and optionally additional substitution(s) at the position(s) corresponding to residue(s) 23, 25, 47, 75, 93, 106, 110, 117, 137, 153, 159, 166, 260, 265, 284, 289, 334, 359, 360, 377, 380, 426, 428, 435, 436, 437, 439, 457, 474, 479, 490, 495, and 508 of SEQ ID NO: 1, does not reasonably provide enablement for the all monooxygenase mutants as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[a]iming at the defects of the prior art and the actual needs, the invention provides a monooxygenase mutant and a preparation method and application thereof, wherein the monooxygenase mutant improves the transformation efficiency and the stability and is beneficial to the application of the monooxygenase mutant in the pharmaceutical field” (p. 2, lines 15-18).
The breadth of the claims: The claims are drawn to a monooxygenase mutant having any one of the amino acid sequences shown in (I) and (II): 
(I) an amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1; 
(II) an amino acid sequence obtained by modifying, substituting, deleting, or adding one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1, 
the substituting referring to a substitution of 1 to 34 amino acids,
wherein the mutant has the activity of monooxygenase,

Regarding a monooxygenase mutant having the amino acid sequence (I), as stated above, it is unclear as to whether the limitation “wherein the mutant has the activity of monooxygenase” refers to the sequence of (I). Thus, given a broadest reasonable interpretation, the claims encompass the embodiment of a monooxygenase mutant comprising any amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1, wherein the mutant has any polypeptide activity or is non-functional.
Regarding a monooxygenase mutant having the amino acid sequence (II), the term “modifying” is interpreted as any amino acid modification including substitutions, deletions, additions, and/or insertions. 
The number of modifications, deletions, and additions are unlimited and given the indefiniteness of the broad/narrow limitations “substituting…one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1” and “the substituting referring to a substitution of 1 to 34 amino acids”, the number of substitutions is also unlimited. 
The phrase “modifying, substituting, deleting, or adding one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1” is interpreted as meaning modifying, substituting, deleting, or adding at least one or several amino acids to the amino acids at positions 23 to 508 of the amino 
Thus, given a broadest reasonable interpretation, the claims encompass the alternative embodiment of a monooxygenase mutant having any amino acid difference relative to SEQ ID NO: 1, wherein the mutant has the activity of monooxygenase. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions. 
 change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed monooxygenase mutant – SEQ ID NO: 1 with the single mutations M23L, M25A, A74D, M75L, A93E, P106R, L110F, M117A, T137R, W153F, R159L, M166L, M260L, A265E, M284I, C289S, C334L, A359E, M360I, M377V, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L439S, M457L, A474E, C479V, Q490K, I495F, I495V, I495A, S500I or M508L, and SEQ ID NO: 1 with the multiple mutations M25A-C479V, M25A-S500I, S500I-P106R, S500I-A265E, S500I-A474E, S500I-Q490K, S500I-A265E-M25A, S500I-A265E-P106R, S500I-A265E-A474E, S500I-A265E-Q490K, M377V-M25A-C289S, M377V-M25A-C479V, M377V-M25A-S500I, S500I-A265E-M25A-P106R, S500I-A265E-M25A-A474E, S500I-A265E-M25A-Q490K, S500I-A265E-M25A-A474E-P106R, S500I-A265E-M25A-Q490K-P106R, S500I-A265E-M25A-A474E-Q490K, S500I-A265E-M25A-A474E-Q490K-I495A, S500I-A265E-M25A-I495A, or S500I-A265E-M25A-A474E-I495A. Other than these specific substitution mutants, the specification fails to disclose any other working examples of monooxygenase mutants as encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 1, 3, 4, 9, and 11-16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The claims are drawn to a genus of monooxygenase mutants having any one of the amino acid sequences shown in (I) and (II): 
(I) an amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1; 
(II) an amino acid sequence obtained by modifying, substituting, deleting, or adding one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1, 
the substituting referring to a substitution of 1 to 34 amino acids,
wherein the mutant has the activity of monooxygenase,

Regarding a monooxygenase mutant having the amino acid sequence (I), it is unclear as to whether the limitation “wherein the mutant has the activity of monooxygenase” refers to the sequence of (I). Thus, given a broadest reasonable interpretation, the claims encompass the embodiment of a monooxygenase mutant comprising any amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1, wherein the mutant has any polypeptide activity or is non-functional.
Regarding a monooxygenase mutant having the amino acid sequence (II), the term “modifying” is interpreted as any amino acid modification including substitutions, deletions, additions, and/or insertions. 
The number of modifications, deletions, and additions are unlimited and given the indefiniteness of the broad/narrow limitations “substituting…one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1” and “the substituting referring to a substitution of 1 to 34 amino acids”, the number of substitutions is also unlimited. 
The phrase “modifying, substituting, deleting, or adding one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1” is interpreted as meaning modifying, substituting, deleting, or adding at least one or several amino acids to the amino acids at positions 23 to 508 of the amino 
Thus, given a broadest reasonable interpretation, the claims encompass the alternative embodiment of a monooxygenase mutant having any amino acid difference relative to SEQ ID NO: 1, wherein the mutant has the activity of monooxygenase. 
The specification discloses the actual reduction to practice of the following representative species of the genus of claimed monooxygenase mutants – SEQ ID NO: 1 with the single mutations M23L, M25A, A74D, M75L, A93E, P106R, L110F, M117A, T137R, W153F, R159L, M166L, M260L, A265E, M284I, C289S, C334L, A359E, M360I, M377V, L380F, M426L, M428F, P435L, P435A, F436L, F436Y, F436A, T437S, T437A, T437Y, L439G, L439A, L439S, M457L, A474E, C479V, Q490K, I495F, I495V, I495A, S500I or M508L, and SEQ ID NO: 1 with the multiple mutations M25A-C479V, M25A-S500I, S500I-P106R, S500I-A265E, S500I-A474E, S500I-Q490K, S500I-A265E-M25A, S500I-A265E-P106R, S500I-A265E-A474E, S500I-A265E-Q490K, M377V-M25A-C289S, M377V-M25A-C479V, M377V-M25A-S500I, S500I-A265E-M25A-P106R, S500I-A265E-M25A-A474E, S500I-A265E-M25A-Q490K, S500I-A265E-M25A-A474E-P106R, S500I-A265E-M25A-Q490K-P106R, S500I-A265E-M25A-A474E-Q490K, S500I-A265E-M25A-A474E-Q490K-I495A, S500I-A265E-M25A-I495A, or S500I-A265E-M25A-A474E-I495A.
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide's structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired 
Even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.11.A.4.(c), which states, "[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution ("the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein." Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990)."
The reference of Singh et al. (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (supra), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
Given what is known in the art about the likely outcome of amino acid modifications, substitutions, deletions, and/or additions, conservation of structure is not necessarily a surrogate for conservation of function. In this case, the genus of claimed monooxygenase mutants is widely variant with respect to amino acid sequence and there is no disclosed correlation between structure and monoxygenase activity. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of the lipase of SEQ ID NO: 2, there is no general knowledge in the art about monooxygenase activity to suggest that general similarity of structure confers monooxygenase activity. Accordingly, one of skill in the art would not accept the disclosed representative species as being representative of other monooxygenase mutants as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid modification, fails to satisfy the written description requirement of 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 9, and 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claims 1, 3, 4, and 11-15 are drawn to a monooxygenase mutant having any one of the amino acid sequences shown in (I) and (II): 
(I) an amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1; 
(II) an amino acid sequence obtained by modifying, substituting, deleting, or adding one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1, 
the substituting referring to a substitution of 1 to 34 amino acids,
wherein the mutant has the activity of monooxygenase,
wherein the substituting is the substitution at position 500 or position 500 and at least one amino acid at position 23, 25, 47, 75, 93, 106, 110, 117, 137, 153, 159, 166, 260, 265, 284, 289, 334, 359, 360, 377, 380, 426, 428, 435, 436, 437, 439, 457, 474, 479, 490, 495, or 508.

Claims 9 and 16 are drawn to a composition comprising a polypeptide of the mutant according to claim 1.
The reference of Bramucci et al. (supra) discloses a Baeyer-Villiger monooxygenase isolated from Brachymonas sp. CHX (SEQ ID NO: 18 of Bramucci et al., claim 30), the amino acid sequence of the Brachymonas sp. CHX Baeyer-Villiger monooxygenase being identical to SEQ ID NO: 1 of this application. 
The reference of Bramucci et al. further discloses a Baeyer-Villiger monooxygenase isolated from Rhodococcus sp. phi2 (SEQ ID NO: 10 of Bramucci et al., claim 20), the amino acid sequence of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 of this application (see Appendix B sequence alignment).
UniProt Database Accession Number A0A369AK95 (April 2021, 1 page; cited on Form PTO-892) discloses a monooxygenase from Extensimonas vulgaris, the amino acid sequence having 83% sequence identity to SEQ ID NO: 1 and comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 (see Appendix C sequence alignment).
e.g., a monooxygenase from Brachymonas sp. CHX, Rhodococcus sp. phi2, or Extensimonas vulgaris) and the composition of claims 9 and 16 is interpreted as encompassing the intracellular liquid milieu of a corresponding naturally occurring microorganism that produces the monooxygenase (e.g., Brachymonas sp. CHX, Rhodococcus sp. phi2, or Extensimonas vulgaris). 
Patent Eligibility Analysis Step 1: The claims are drawn to compositions of matter, which are one of the statutory categories of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claimed monooxygenase mutant and composition are not considered to have markedly different characteristics from what occurs in nature, and the monooxygenase mutant and composition are considered to be law of nature exceptions. Accordingly, each of the monooxygenase mutant and the composition is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exceptions. 
Patent Eligibility Analysis Step 2B: The claims only recite the laws of nature and do not include any additional elements that could add significantly more to the judicial exceptions. 
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bramucci et al. (supra).
Claims 1, 3, 4, and 11-15 are drawn to a monooxygenase mutant having any one of the amino acid sequences shown in (I) and (II): 
(I) an amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1; 
(II) an amino acid sequence obtained by modifying, substituting, deleting, or adding one or several amino acids to the amino acids at positions 23 to 508 of the amino acid sequence shown in SEQ ID NO. 1, 
the substituting referring to a substitution of 1 to 34 amino acids,
wherein the mutant has the activity of monooxygenase,
wherein the substituting is the substitution at position 500 or position 500 and at least one amino acid at position 23, 25, 47, 75, 93, 106, 110, 117, 137, 153, 159, 166, 
For reasons stated above, when given a broadest reasonable interpretation, the claims encompass the embodiment of a monooxygenase mutant comprising any amino acid sequence having at least 80% identity with the amino acid sequence shown in SEQ ID NO. 1, wherein the mutant has any polypeptide activity or is non-functional, and alternatively encompass the embodiment of a monooxygenase mutant having any amino acid difference relative to SEQ ID NO: 1, wherein the mutant has the activity of monooxygenase. 
Claims 9 and 16 are drawn to a composition comprising a polypeptide of the mutant according to claim 1.
The reference of Bramucci et al. (supra) discloses a Baeyer-Villiger monooxygenase isolated from Brachymonas sp. CHX (SEQ ID NO: 18 of Bramucci et al., claim 30), the amino acid sequence of the Brachymonas sp. CHX Baeyer-Villiger monooxygenase being identical to SEQ ID NO: 1 of this application. This anticipates claim 1.
The reference of Bramucci et al. further discloses a Baeyer-Villiger monooxygenase isolated from Rhodococcus sp. phi2 (SEQ ID NO: 10 of Bramucci et al., claim 20), the amino acid sequence of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase comprising an isoleucine at the position corresponding to the serine at residue 500 of SEQ ID NO: 1 of this application (see Appendix B sequence alignment). This anticipates claims 1, 3, 4, 11, 12, and 14. 
Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase has a transformation rate that is 40% or more. However, according to MPEP 2112.01.I, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and since the structure of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase is encompassed by the claims, it is presumed that the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase has a transformation rate that is 40% or more as recited in claims 13 and 15.
Regarding claims 9 and 16, Bramucci et al. discloses purification of the Rhodococcus sp. phi2 Baeyer-Villiger monooxygenase in a liquid buffer (paragraph [0263]). 
Therefore, Bramucci et al. anticipates claims 1, 3, 4, 9, and 11-16.

Conclusion
Status of the claims:
Claims 1 and 3-16 are pending in the application.
Claims 5-8 and 10 are withdrawn from consideration.
Claims 1, 3, 4, 9, and 11-16 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A
US-10-486-307-18
; Sequence 18, Application US/10486307
; Publication No. US20040267001A1
; GENERAL INFORMATION:
;  APPLICANT: E.I. duPont de Nemours, Inc.
;  TITLE OF INVENTION: GENES ENCODING BAEYER-VILLIGER MONOOXYGENASES
;  FILE REFERENCE: CL1789 PCT
;  CURRENT APPLICATION NUMBER: US/10/486,307
;  CURRENT FILING DATE:  2004-02-05
;  PRIOR APPLICATION NUMBER: 60/315,546
;  PRIOR FILING DATE: 2001-08-29
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: Microsoft Office 97
; SEQ ID NO 18
;   LENGTH: 538
;   TYPE: PRT
;   ORGANISM: Brachymonas sp. CHX
US-10-486-307-18

  Query Match             100.0%;  Score 2857;  DB 4;  Length 538;
  Best Local Similarity   100.0%;  
  Matches  537;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MSSSPSSAIHFDAIVVGAGFGGMYMLHKLRDQLGLKVKVFDTAGGIGGTWYWNRYPGALS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSSSPSSAIHFDAIVVGAGFGGMYMLHKLRDQLGLKVKVFDTAGGIGGTWYWNRYPGALS 60

Qy         61 DTHSHVYQYSFDEAMLQEWTWKNKYLTQPEILAYLEYVADRLDLRPDIQLNTTVTSMHFN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DTHSHVYQYSFDEAMLQEWTWKNKYLTQPEILAYLEYVADRLDLRPDIQLNTTVTSMHFN 120

Qy        121 EVHNIWEVRTDRGGYYTARFIVTALGLLSAINWPNIPGRESFQGEMYHTAAWPKDVELRG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EVHNIWEVRTDRGGYYTARFIVTALGLLSAINWPNIPGRESFQGEMYHTAAWPKDVELRG 180

Qy        181 KRVGVIGTGSTGVQLITAIA PEVKHLTVFQRTPQYSVPTGNRPVSAQEIAEVKRNFSKVW 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KRVGVIGTGSTGVQLITAIA PEVKHLTVFQRTPQYSVPTGNRPVSAQEIAEVKRNFSKVW 240

Qy        241 QQVRESAVAFGFEESTVPAMSVSEAERQRVFQEAWNQGNGFYYMFGTFCDIATDPQANEA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QQVRESAVAFGFEESTVPAMSVSEAERQRVFQEAWNQGNGFYYMFGTFCDIATDPQANEA 300

Qy        301 AATFIRNKIAEIVKDPETARKLTPTDVYARRPLCDSGYYRTYNRSNVSLVDVKATPISAM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 AATFIRNKIAEIVKDPETARKLTPTDVYARRPLCDSGYYRTYNRSNVSLVDVKATPISAM 360

Qy        361 TPRGIRTADGVEHELDMLILATGYDAVDGNYRRIDLRGRGGQTINEHWNDTPTSYVGVST 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TPRGIRTADGVEHELDMLILATGYDAVDGNYRRIDLRGRGGQTINEHWNDTPTSYVGVST 420

Qy        421 ANFPNMFMILGPNGPFTNLPPSIEAQVEWITDLVAHMRQHGLATAEPTRDAEDAWGRTCA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ANFPNMFMILGPNGPFTNLPPSIEAQVEWITDLVAHMRQHGLATAEPTRDAEDAWGRTCA 480

Qy        481 EIAEQTLFGQVESWIFGANSPGKKHTLMFYLAGLGNYRKQLADVANAQYQGFAFQPL 537
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 EIAEQTLFGQVESWIFGANSPGKKHTLMFYLAGLGNYRKQLADVANAQYQGFAFQPL 537
 
APPENDIX B
US-10-486-307-10
; Sequence 10, Application US/10486307
; Publication No. US20040267001A1
; GENERAL INFORMATION:
;  APPLICANT: E.I. duPont de Nemours, Inc.
;  TITLE OF INVENTION: GENES ENCODING BAEYER-VILLIGER MONOOXYGENASES
;  FILE REFERENCE: CL1789 PCT
;  CURRENT APPLICATION NUMBER: US/10/486,307
;  CURRENT FILING DATE:  2004-02-05
;  PRIOR APPLICATION NUMBER: 60/315,546
;  PRIOR FILING DATE: 2001-08-29
;  NUMBER OF SEQ ID NOS: 113
;  SOFTWARE: Microsoft Office 97
; SEQ ID NO 10
;   LENGTH: 541
;   TYPE: PRT
;   ORGANISM: Rhodococcus sp. phi2
US-10-486-307-10

  Query Match             63.4%;  Score 1812.5;  DB 4;  Length 541;
  Best Local Similarity   62.5%;  
  Matches  330;  Conservative   81;  Mismatches  116;  Indels    1;  Gaps    1;

Qy          6 SSAIH-FDAIVVGAGFGGMYMLHKLRDQLGLKVKVFDTAGGIGGTWYWNRYPGALSDTHS 64
              :  ||  ||:|:||||||:| :|||  :|||    || | | |||||||||||||||| |
Db          3 AQTIHTVDAVVIGAGFGGIYAVHKLHHELGLTTVGFDKADGPGGTWYWNRYPGALSDTES 62

Qy         65 HVYQYSFDEAMLQEWTWKNKYLTQPEILAYLEYVADRLDLRPDIQLNTTVTSMHFNEVHN 124
              |:|::|||  :||: |||| |:|||||| ||| | || |||   :  | |||  : :  |
Db         63 HLYRFSFDRDLLQDGTWKNTYVTQPEILEYLEDVVDRFDLRRHFRFGTEVTSAIYLDDEN 122

Qy        125 IWEVRTDRGGYYTARFIVTALGLLSAINWPNIPGRESFQGEMYHTAAWPKDVELRGKRVG 184
              :||| || |  | | ::| |:|||||||:||:|| ::|:||  ||||||:   | |:|||
Db        123 LWEVTTDGGDVYRATYVVNAVGLLSAINFPNLPGLDTFEGETIHTAAWPEGKSLAGRRVG 182

Qy        185 VIGTGSTGVQLITAIA PEVKHLTVFQRTPQYSVPTGNRPVSAQEIAEVKRNFSKVWQQVR 244
              |||||||| |:|||:||||:||||| |||||||| |||||: ::|  :| :: ::|:| :
Db        183 VIGTGSTGQQVITALAPEVEHLTVFVRTPQYSVPVGNRPVTPEQIDAIKADYDRIWEQAK 242

Qy        245 ESAVAFGFEESTVPAMSVSEAERQRVFQEAWNQGNGFYYMFGTFCDIATDPQANEAAATF 304
               |||||||||||:||||||| || |:|||||: | || :||||| |||||  ||||||:|
Db        243 NSAVAFGFEESTLPAMSVSEEERNRIFQEAWDHGGGFRFMFGTFGDIATDEAANEAAASF 302

Qy        305 IRNKIAEIVKDPETARKLTPTDVYARRPLCDSGYYRTYNRSNVSLVDVKATPISAMTPRG 364
              ||:|||||::|||||||| || ::|:|||||:||:: :|| ||  | :|  ||  :| :|
Db        303 IRSKIAEIIEDPETARKLMPTGLFAKRPLCDAGYHQVFNRPNVEAVAIKENPIREVTAKG 362

Qy        365 IRTADGVEHELDMLILATGYDAVDGNYRRIDLRGRGGQTINEHWNDTPTSYVGVSTANFP 424
              : | ||| ||||:|: |||:||||||||||::||| |  ||:||:  ||||:||||||||
Db        363 VVTEDGVLHELDVLVFATGFDAVDGNYRRIEIRGRDGLHINDHWDGQPTSYLGVSTANFP 422

Qy        425 NMFMILGPNGPFTNLPPSIEAQVEWITDLVAHMRQHGLATAEPTRDAEDAWGRTCAEIAE 484
              | ||:||||||||||||||| |||||:| : :  ::|:   ||| :||  |  ||  || 
Db        423 NWFMVLGPNGPFTNLPPSIETQVEWISDTIGYAERNGVRAIEPTPEAEAEWTETCTAIA N 482

Qy        485 QTLFGQVESWIFGANSPGKKHTLMFYLAGLGNYRKQLADVANAQYQGF 532
               ||| : :||||||| |||  :::||| || |||  ||:||   |:||
Db        483 ATLFTKGDSWIFGANIPGKTPSVLFYLGGLRNYRAVLAEVATDGYRGF 530


APPENDIX C
A0A369AK95_9BURK
ID   A0A369AK95_9BURK        Unreviewed;       574 AA.
AC   A0A369AK95;
DT   07-NOV-2018, integrated into UniProtKB/TrEMBL.
DT   07-NOV-2018, sequence version 1.
DT   07-APR-2021, entry version 6.
DE   SubName: Full=Cation diffusion facilitator CzcD-associated flavoprotein CzcO {ECO:0000313|EMBL:RCX09780.1};
GN   ORFNames=DFR45_104147 {ECO:0000313|EMBL:RCX09780.1};
OS   Extensimonas vulgaris.
OC   Bacteria; Proteobacteria; Betaproteobacteria; Burkholderiales;
OC   Comamonadaceae; Extensimonas.
OX   NCBI_TaxID=1031594 {ECO:0000313|EMBL:RCX09780.1, ECO:0000313|Proteomes:UP000252174};
RN   [1] {ECO:0000313|EMBL:RCX09780.1, ECO:0000313|Proteomes:UP000252174}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=DSM 100911 {ECO:0000313|EMBL:RCX09780.1,
RC   ECO:0000313|Proteomes:UP000252174};
RA   Goeker M.;
RT   "Genomic Encyclopedia of Type Strains, Phase IV (KMG-IV): sequencing the
RT   most valuable type-strain genomes for metagenomic binning, comparative
RT   biology and taxonomic classification.";
RL   Submitted (JUL-2018) to the EMBL/GenBank/DDBJ databases.
CC   -!- SIMILARITY: Belongs to the FAD-binding monooxygenase family.
CC       {ECO:0000256|ARBA:ARBA00010139}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:RCX09780.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; QPJU01000004; RCX09780.1; -; Genomic_DNA.
DR   EnsemblBacteria; RCX09780; RCX09780; DFR45_104147.
DR   Proteomes; UP000252174; Unassembled WGS sequence.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0004499; F:N,N-dimethylaniline monooxygenase activity; IEA:InterPro.
DR   GO; GO:0050661; F:NADP binding; IEA:InterPro.
DR   Gene3D; 3.50.50.60; -; 3.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR020946; Flavin_mOase-like.
DR   Pfam; PF00743; FMO-like; 1.
DR   SUPFAM; SSF51905; SSF51905; 2.
PE   3: Inferred from homology;
KW   FAD {ECO:0000256|ARBA:ARBA00022827};
KW   Flavoprotein {ECO:0000256|ARBA:ARBA00022630};
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002};
KW   Reference proteome {ECO:0000313|Proteomes:UP000252174}.
SQ   SEQUENCE   574 AA;  64356 MW;  B578C773BC3E2959 CRC64;

  Query Match             83.1%;  Score 2374.5;  DB 139;  Length 574;
  Best Local Similarity   82.6%;  
  Matches  442;  Conservative   41;  Mismatches   51;  Indels    1;  Gaps    1;

Qy          3 SSPSSAIHFDAIVVGAGFGGMYMLHKLRDQLGLKVKVFDTAGGIGGTWYWNRYPGALSDT 62
              :|| | : |||||:||||||:||||||||||||| :||| ||||||||||||||||||||
Db         36 TSPQS-LDFDAIVIGAGFGGLYMLHKLRDQLGLKTRVFDKAGGIGGTWYWNRYPGALSDT 94

Qy         63 HSHVYQYSFDEAMLQEWTWKNKYLTQPEILAYLEYVADRLDLRPDIQLNTTVTSMHFNEV 122
              ||||||||||| ||||  |||:|||||||| ||| |||| ||| ||||||||||| |:| 
Db         95 HSHVYQYSFDETMLQEREWKNRYLTQPEILDYLEQVADRYDLRSDIQLNTTVTSMRFDEP 154

Qy        123 HNIWEVRTDRGGYYTARFIVTALGLLSAINWPNIPGRESFQGEMYHTAAWPKDVELRGKR 182
                 ||||||||  |||||:||||||||||| |: |||:||:||:|||||||  |:|||||
Db        155 SGTWEVRTDRGERYTARFVVTALGLLSAINIPDFPGRDSFKGEIYHTAAWPAGVDLRGKR 214

Qy        183 VGVIGTGSTGVQLITAIA PEVKHLTVFQRTPQYSVPTGNRPVSAQEIAEVKRNFSKVWQQ 242
              ||||||||||||:||||||||||||||||:|||||||||| || :|| | |:|| : |||
Db        215 VGVIGTGSTGVQVITAIA PEVKHLTVFQRSPQYSVPTGNRAVSKREIIETKQNFRQTWQQ 274

Qy        243 VRESAVAFGFEESTVPAMSVSEAERQRVFQEAWNQGNGFYYMFGTFCDIATDPQANEAAA 302
              |||||||||| ||||||||||| |||||||||||:|||||:||||| |||||||||||||
Db        275 VRESAVAFGFAESTVPAMSVSEEERQRVFQEAWNEGNGFYFMFGTFGDIATDPQANEAAA 334

Qy        303 TFIRNKIAEIVKDPETARKLTPTDVYARRPLCDSGYYRTYNRSNVSLVDVKATPISAMTP 362
              :|||:|||||| |||||||||| |:|||||||||||||||||||||||||||||||||||
Db        335 SFIRHKIAEIVHDPETARKLTPHDLYARRPLCDSGYYRTYNRSNVSLVDVKATPISAMTP 394

Qy        363 RGIRTADGVEHELDMLILATGYDAVDGNYRRIDLRGRGGQTINEHWNDTPTSYVGVSTAN 422
              :|||||||||||||:|: |||:|||||||||:|||||||::| ||| : ||||:|::|| 
Db        395 QGIRTADGVEHELDVLVFATGFDAVDGNYRRMDLRGRGGKSIGEHWENGPTSYLGITTAG 454

Qy        423 FPNMFMILGPNGPFTNLPPSIEAQVEWITDLVAHMRQHGLATAEPTRDAEDAWGRTCAEI 482
              |||||||||||||||||||||| ||||| ||:|||||||||| | | |||::| ||| ||
Db        455 FPNMFMILGPNGPFTNLPPSIETQVEWIADLIAHMRQHGLATTESTHDAEESWSRTCKEI 514

Qy        483 AEQTLFGQVESWIFGANSPGKKHTLMFYLAGLGNYRKQLADVANAQYQGFAFQPL 537
              || ||| :||||||||| |||:| :|||| |||||||||||| :|||||||||||
Db        515 AEMTLFPKVESWIFGANIPGKEHAVMFYLGGLGNYRKQLADVVHAQYQGFAFQPL 569